as moot. Holder timely responded, asking this court to decide the appeal,
                and Shelton has submitted a pro se reply.'
                            Having considered Holder's response and Shelton's reply, we
                conclude that this appeal is moot. This court has a duty "to decide actual
                controversies by a judgment which can be carried into effect, and not to
                give opinions upon moot questions or abstract propositions, or to declare
                principles of law which cannot affect the matter in issue before it."     Univ.

                & Cmty. Coll. Sys. of Nev. v. Nevadans for Sound Gov't,    120 Nev. 712, 720,
                100 P.3d 179, 186 (2004) (quotation marks omitted); see Boulet v. City of
                Las Vegas, 96 Nev. 611, 613, 614 P.2d 8, 9 (1980) (explaining that this
                court decides appeals only when doing so affects the legal rights of the
                parties). As noted in the order to show cause, whether Holder resided in
                the district for the requisite period for purposes of determining his
                eligibility to apply for and hold office is no longer relevant, as he did not
                win the election and there is no allegation that Shelton is ineligible to hold
                the office. Further, Holder's opening brief indicates that he no longer
                resides at the address listed on his declaration of candidacy, which was
                that of a friend. As a result, this particular residency issue is moot, and
                any future residency issue would involve different facts.     See, e.g., Bell v.
                Eagerton, 908 So. 2d 204 (Ala. 2002) (recognizing that a disqualified
                candidate's appeal was rendered moot by an election).
                            Nevertheless, Holder argues that the appeal should not be
                dismissed because the district court's judgment damages his reputation




                      'The clerk of this court shall file Shelton's October 14, 2015, reply.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A



                                              `
                      and impacts his future political aspirations. 2 Holder states that he plans
                      to run for office again next year, and thus he will be "severely prejudiced"
                      if the judgment is allowed to stand. Some courts have found an otherwise
                      moot appeal justiciable under the collateral consequences doctrine, which
                      provides that an appeal is not moot when consequences, sufficiently
                      concrete, are likely to arise from the adverse judgment.    In re Giles, 657
                      P.2d 285, 286 (Utah 1982); see Knight v. State, 116 Nev. 140, 143-44, 993
                      P.2d 67, 70 (2000) (concluding that the satisfaction of a fine or completion
                      of a sentence typically does not render moot an appeal from a criminal
                      conviction due to the consequences flowing from the conviction). This
                      court has not expressly adopted the doctrine for civil cases, but see Boulet,
                      96 Nev. at 613-14, 614 P.2d at 10 ("A civil case will not be considered moot
                      if an aggrieved party diligently and actively seeks relief from discernible
                      and substantial consequences flowing from a lower tribunal's judgment."),
                      and here, Holder has not alleged a discernable and substantial legal
                      consequence sufficient to overcome the mootness doctrine. See id. at 613,
                      614 P.2d at 9 (explaining that this court decides appeals only when doing
                      so affects the legal rights of the parties); Towner v. Ridgway, 272 P.3d 765,
                      769 (Utah Ct. App. 2012) (dismissing an appeal from a civil stalking
                      injunction as moot after noting that alleged harm to reputation, family


                            2 Holder  also argues that the issue is one capable of repetition, yet
                      evading review. While it is true that the duration of election matters,
                      including this one, is typically short, this matter presents facts unique to
                      Holder and thus of little statewide importance; consequently, the
                      exception is inapplicable. See Personhood Nev. v. Bristol, 126 Nev. 599,
                      602, 245 P.3d 572, 574 (2010) (explaining that the court may consider an
                      otherwise moot issue when a matter of widespread importance is capable
                      of repetition, yet evading review).

SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    4618).
                relationships, and employment prospects are not collateral consequences
                "imposed by law" giving rise to a controversy (quotation marks omitted)).
                Accordingly, this appeal is moot, and we
                            ORDER this appeal DISMISSED.



                                                                                       j.
                                                           Parraguirre



                                                           Douglas )19




                cc: Hon. Michael ViRani, District Judge
                     Canon Law Services, LLC
                     Shelly M. Shelton
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A